—Judgment unanimously affirmed. Memorandum: County Court properly denied that part of defendant’s motion seeking suppression of evidence seized from the victim’s apartment pursuant to an allegedly invalid search warrant and evidence subsequently obtained as the allegedly tainted fruits of the illegal search and seizure at the victim’s apartment. The record supports the court’s determination that defendant lacks standing to challenge the legality of the search and seizure at the victim’s apartment because he had moved out of the apartment prior to the execution of the warrant and had no reasonable expectation of privacy in the premises (see, People v Glenn, 140 AD2d 623, lv denied 72 NY2d 918; see also, People v Thurman, 262 AD2d 987, 988, lv denied 94 NY2d 830; People v Orlando, 223 AD2d 927, lv denied 88 NY2d 851). The sentence is not unduly harsh or severe. (Appeal from Judgment of Wayne County Court, Kehoe, J. — Murder, 2nd Degree.) Present — Green, J. P., Wisner, Scudder, Burns and Lawton, JJ.